FILED
                                                United States Court of Appeals
                                                        Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                September 18, 2007
                                 TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

 TOM AS DELEON, III,

              Petitioner - A ppellant,                   No. 06-6270
       v.                                                W .D. Okla.
 R AN D A LL WO R K MA N ,                         (D.C. No. CIV-06-171-L)

              Respondent - Appellee.



                             O RD ER DEN YIN G
                     CERTIFICATE O F APPEALABILITY
                      A ND DISM ISSIN G A PPLIC ATIO N


Before KELLY, M U RPH Y, and O’BRIEN, Circuit Judges.




      Tomas D eLeon III, a state prisoner, filed a 28 U.S.C. § 2254 petition for a

writ of habeas corpus. The district court denied the petition as w ell as D eLeon’s

request for a Certificate of Appealability (COA). DeLeon renews his request for

a COA here. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b)(1). W e

decline to grant a COA and dismiss his application.

                                   I. Background

      On August 19, 2003, DeLeon was convicted by a jury of five counts of

lewd molestation in violation of Okla. Stat. tit. 21 § 1123. On August 20, 2003,

in accordance with the jury’s recommendation, the district court sentenced him to
ten years for Count 1, one year each for Counts 2, 4 and 5, and three years for

Count 3. The consecutive sentences combine for a total of sixteen years. H is

conviction was affirmed on direct appeal by the Oklahoma Court of Criminal

Appeals (O CCA). See D eLeon v. Oklahoma, No. F 2003-959 (Okla. Crim. App.

Nov. 24, 2004) (unpublished).

      DeLeon filed a § 2254 petition on February 17, 2006, claiming seven errors

identical to the claims he argued to the OCCA. DeLeon claimed: (1) ineffective

assistance of trial counsel for failing to develop conspiracy and “alibi” defenses,

failing to object to hearsay and other crimes evidence, failing to object to the

information filed against him based upon the joinder of offenses; (2) prosecutorial

misconduct for statements made during closing argument; (3) improper admission

of evidence of other crimes; (4) failure of the trial court to ensure a complete

record; (5) insufficient evidence to support his convictions for lewd molestation

on Counts 3, 4, and 5; (6) insufficient evidence to bind him over on Count 4

following the preliminary hearing; and (7) cumulative error. 1 M agistrate Judge

Argo prepared a comprehensive and well supported Report and Recommendation

addressing each of D eLeon’s claims. On July 28, 2006, the district court

reviewed the magistrate judge’s Report and Recommendation and conducted a de

novo review of DeLeon’s objections to the report. It determined each of

DeLeon’s objections were without merit and adopted the Report and

      1
          DeLeon does not reassert claims 4 and 6 as grounds for granting a COA .

                                          -2-
Recommendation in its entirety, denied DeLeon’s petition and dismissed the

action. Thereafter, the district court denied DeLeon’s request for a COA.

DeLeon timely filed his notice of appeal and request for a COA.

                           III. Certificate of Appealability

      A COA is a jurisdictional prerequisite to our review. M iller-El v. Cockrell,

537 U.S. 322, 336 (2003). W e will issue a CO A only if DeLeon makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make this showing, he must establish “reasonable jurists could

debate w hether . . . the petition should have been resolved [by the district court]

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473, 484 (2000)

(internal quotations and citations omitted).

      W e have carefully reviewed DeLeon’s arguments regarding alleged errors

in his state trial and appeal. We have also carefully review ed the magistrate

judge’s R eport and Recommendation and the district court’s order adopting its

findings; the analyses are correct. Nothing in DeLeon’s brief, the prior state and

federal judicial decisions pertaining to his conviction, or the record on appeal

raises an issue which meets our standard for the grant of a CO A. The district

court’s order of dismissal is not reasonably debatable. Slack, 529 U.S. at 484.




                                          -3-
      Accordingly, we D EN Y DeLeon’s application for a COA and DISM ISS the

appeal.

                                   FOR TH E CO UR T:

                                   Terrence L. O’Brien
                                   United States Circuit Judge




                                     -4-